In 23 proceedings pursuant to article 7 of the Real Property Tax Law to judicially review assessments on the real property of the respective petitioners, the parties cross-appeal from four orders of the Supreme Court, Westchester County, two dated April 19, 1979, which, inter alia, denied motions to dismiss the proceedings, and two dated July 12, 1979, which denied motions to reargue the prior orders. Appeal from orders dated July 12, 1979 dismissed, without costs oi^ disbursements. Appeals do not lie from orders denying reargument. Orders dated April 19, 1979 modified by deleting therefrom the provisions which denied the motions to dismiss the proceedings. As so modified, orders affirmed, without costs or disbursements, and matters are remitted to.the Supreme Court, Westchester County, for further proceedings consistent herewith. In our opinion the motions to dismiss the instant proceedings could not fairly be determined without a hearing being held to determine whether the notice and posting of filing of the final assessment roll complied with law and, if so, whether the City of Mount Vernon was estopped from asserting that the proceedings were untimely instituted (see Matter of W. T. Grant Co. v Smith, Supreme Ct, Westchester County, March 20, 1974 [McCullough, J.], affd 48 AD2d 773; 22 NYCRR 780.23; CPLR 410, 2218). We find no merit in petitioners’ special franchise argument. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.